Name: 84/470/EEC: Council Decision of 3 October 1984 adjusting the amounts made available to the European Development Fund (1979) for the ACP States and for the overseas countries and territories (St Christopher and Nevis)
 Type: Decision
 Subject Matter: cooperation policy;  agricultural activity
 Date Published: 1984-10-06

 Avis juridique important|31984D047084/470/EEC: Council Decision of 3 October 1984 adjusting the amounts made available to the European Development Fund (1979) for the ACP States and for the overseas countries and territories (St Christopher and Nevis) Official Journal L 266 , 06/10/1984 P. 0016 - 0017*****COUNCIL DECISION of 3 October 1984 adjusting the amounts made available to the European Development Fund (1979) for the ACP States and for the overseas countries and territories (St Christopher and Nevis) (84/470/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Internal Agreement on the financing and administration of Community aid (1), hereinafter referred to as the 'Internal Agreement', as last amended by Decision 83/369/EEC (2), and in particular Article 1 (4) thereof, Having regard to the proposal from the Commission, Whereas St Kitts-Nevis which was formerly associated with the Community under Council Decision 80/1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community (3), gained independence on 19 September 1983 under the name of St Christopher and Nevis and acceded to the Second ACP-EEC Convention on 5 March 1984; Whereas, in accordance with Article 1 (4) of the Internal Agreement, the amounts laid down for the overseas countries and territories in Article 1 (3) (b) of the said Agreement should be reduced and the amounts laid down for the ACP States in Article 1 (3) (a) should be correspondingly increased, HAS DECIDED AS FOLLOWS: Article 1 Article 1 (3) of the Internal Agreement is hereby replaced by the following: '3. The amount stated in paragraph 2 shall be allocated as follows: (a) 4 647,4 million ECU for the ACP States, comprising: - 2 999,4 million ECU in the form of grants, - 525 million ECU in the form of special loans, - 284 million ECU in the form of risk capital, - 557 million ECU in the form of transfers pursuant to Title II, Chapter I of the Convention, - 282 million ECU in the form of the special financing facility pursuant to Title III, Chapter I of the Convention; (b) 64,6 million ECU for the countries and territories, comprising: - 37,6 million ECU in the form of grants, - 20 million ECU in the form of special loans, - 7 million ECU in the form of risk capital, - (for the record) in the form of the special financing facility pursuant to the provisions of the Decision relating to mining products; (c) 9 million ECU in the form of transfers for the countries and territories, pursuant to those provisions of the Decision which concern the system for stabilizing export earnings.' Article 2 This Decision shall apply from 1 September 1984. Done at Luxembourg, 3 October 1984. For the Council The President P. BARRY (1) OJ No L 347, 22. 12. 1980, p. 210. (2) OJ No L 204, 28. 7. 1983, p. 59. (3) OJ No L 361, 31. 12. 1980, p. 1.